Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00022-CV

                                         Reynaldo FLORES,
                                             Appellant

                                                   v.

                                           Mayra RUBIO,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-03151
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 8, 2013

DISMISSED FOR WANT OF JURISDICTION

           On April 4, 2012, the trial court signed a default protective order. Pro se Appellant

Reynaldo Flores, who is presently an inmate, has not filed a notice of appeal, and, other than the

judgment, we have no appellate record before us. If Appellant timely filed another document

with the trial court that extended the due date for his notice of appeal, his notice of appeal was

due not later than August 2, 2012. See TEX. R. APP. P. 26.1(a). A motion for extension of time

was due not later than August 17, 2012. See id. R. 26.3; Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997). If Appellant met the requirements for a restricted appeal, a notice of restricted
                                                                                  04-13-00022-CV


appeal was due not later than October 4, 2012. See TEX. R. APP. P. 26.1(c), 30. A motion for

extension of time to file a restricted appeal was due not later than October 19, 2012. See id. R.

26.3; Verburgt, 959 S.W.2d at 617; see also Reed Elsevier, Inc. v. Carrollton-Farmers Branch

Indep. Sch. Dist., 180 S.W.3d 903, 904 (Tex. App.—Dallas 2005, pet. denied).

        On January 10, 2013, Appellant filed a pro se “Motion for Leave to File Late Notice of

Appeal.” We construed Appellant’s motion as “an instrument [filed] in a bona fide attempt to

invoke the appellate court’s jurisdiction.” See Verburgt, 959 S.W.2d at 617; accord In re K.A.F.,

160 S.W.3d 923, 927 (Tex. 2005). On January 24, 2013, we advised Appellant that a timely

notice of appeal is necessary to invoke this court’s appellate jurisdiction. See TEX. R. APP. P.

25.1(b). See generally Verburgt, 959 S.W.2d at 617. We ordered Appellant to show cause in

writing to this court by February 13, 2013, why this appeal should not be dismissed for want of

jurisdiction. We warned Appellant that if he failed to respond within the time provided, the

appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant filed no timely response to our

January 24, 2013 order, and we dismissed his appeal.

        On March 7, 2013, this court received an “Objection to Memorandum of Opinion

Dismissed for Want of Jurisdiction” from Appellant which we construed as a timely motion for

rehearing. In his motion, Appellant stated that he did not receive our January 24, 2013 order

until after the deadline, and this court’s records confirm Appellant’s assertion. On March 20,

2013, we granted Appellant’s motion for rehearing, reinstated his appeal, and again ordered

Appellant to show cause in writing why his appeal should not be dismissed for want of

jurisdiction.

        On April 24, 2013, Appellant filed a brief that argues the merits of his appeal but does

not show how this court has jurisdiction in this appeal. See TEX. R. APP. P. 25.1(b). See

generally Verburgt, 959 S.W.2d at 617. Therefore, Appellant’s motion for leave to file a late
                                              -2-
                                                                                    04-13-00022-CV


notice of appeal is denied, and this appeal is dismissed for want of jurisdiction. See TEX. R. APP.

P. 25.1(b); Verburgt, 959 S.W.2d at 617. Costs of this appeal are taxed against Appellant.


                                                 PER CURIAM




                                               -3-